Citation Nr: 9908452	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-09 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1966.  This appeal arises from August 1994 and 
subsequent rating decisions of the Department of Veterans 
Affairs (VA), Montgomery, Alabama, regional office (RO).  

The veteran's representative in an informal hearing 
presentation received in March 1999 raised the issues of 
earlier effective dates for the awards of a 70 percent 
evaluation for post-traumatic stress disorder and for a total 
rating based on individual unemployability.  Those issues 
have not been adjudicated by the RO and are not currently 
before the Board.  In light of the Board's below grant of a 
100 percent evaluation for post-traumatic stress disorder, 
those issues may be moot depending on the effective date 
assigned by the RO for the 100 percent rating.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's service connected post-traumatic stress 
disorder makes him demonstrably unable to retain employment. 


CONCLUSION OF LAW

The criteria for a schedular 100 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Code 9411 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

The Board granted service connection for post-traumatic 
stress disorder in March 1991.  In April 1991, the RO 
assigned a noncompensable evaluation from March 1986.  A 
February 1992 rating decision increased the evaluation to 10 
percent from March 1986.  A November 1992 Board decision 
granted a 50 percent evaluation, and a December 1992 rating 
decision assigned an effective date of March 1986 for the 
50 percent evaluation.  In March 1994, the veteran submitted 
a claim for an increased evaluation.  An August 1998 rating 
decision increased the evaluation to 70 percent from July 
1998.  The veteran contends that he is entitled to a 
100 percent evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The veteran's post-traumatic stress 
disorder is rated under code 9411.  The current 70 percent 
evaluation was granted under the criteria with respect to 
rating psychiatric disorders which became effective November 
7, 1996, and were published in the Federal Register of 
October 8, 1996 (61 Fed.Reg. 52695-52702).

Under those criteria, a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The current 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(1998).

The veteran filed his claim for an increased evaluation in 
March 1994.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Under the criteria in effect at the time the veteran's claim 
was filed in March 1994, a 70 percent evaluation contemplated 
that the ability to establish and maintain effective or 
favorable relationships with people was severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation 
required either virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1995).  
The Court held that when any of the three criteria noted 
under the 100 percent evaluation are met, the veteran is 
entitled to that rating.  Johnson  v. Brown, 7 Vet. App. 95 
(1994).

On a VA examination report in August 1993, the veteran was 
noted to be still working at the tire plant where he had been 
employed for more than 25 years.  The diagnosis was post-
traumatic stress disorder, chronic, with severe social 
impairment and moderate to severe vocational impairment.  

The veteran was hospitalized in a VA medical center from 
March to May 1994.  He was treated in the post-traumatic 
stress disorder program.  His Axis I diagnoses were:  post-
traumatic stress disorder, chronic, delayed; alcohol 
dependence in partial remission; and alcohol intoxication.  
The discharge report noted that the veteran was not 
employable.

A June 1994 statement from the VA staff psychiatrist in the 
veteran's post-traumatic stress disorder program described 
symptoms of nightmares, high anxiety, intrusive thoughts, low 
frustration tolerance, depression, and inability to tolerate 
crowds.  The psychiatrist noted that the veteran was a long 
term therapy candidate who would need regular follow-up in 
the community to maintain himself out of the hospital, and 
stated that because of his post-traumatic stress disorder 
symptoms the veteran was considered unemployable.  The 
veteran's condition was not expected to change in the 
foreseeable future.

The record also contains a statement dated in April 1995 from 
Fredric W. Feist, M.D., a psychiatrist who treated the 
veteran beginning in 1988.  Dr. Feist noted that the veteran 
had not worked since February 1994.  He listed the following 
diagnoses:  dual depression with dysthymia and recurrent 
major depression; post-traumatic stress disorder; alcohol 
dependency in remission; history of pancreatitis; status post 
surgery for debridement of pancreas; insulin dependent 
diabetes mellitus; and status post pneumonitis of the right 
middle lobe.  The veteran's Global Assessment of Functioning 
(GAF) score was listed as 45.  Dr. Feist stated that the 
veteran was unable to hold sustained gainful employment due 
to the multiple problems noted above.

The veteran was hospitalized in a VA post-traumatic stress 
disorder treatment program for 42 days during August and 
September 1995.  The discharge summary noted that the veteran 
was not employable; he was currently unable to obtain or 
maintain gainful employment due to symptoms of post-traumatic 
stress disorder.

The most recent VA examination was conducted in March 1998.  
The veteran reported that he had not worked since February 
1994.  He reported flashbacks and recurrent distressing 
dreams about Vietnam.  He was only able to talk to other 
Vietnam veterans about his experiences.  He described 
hypervigilance, and reported that he attempted to avoid 
thoughts and experiences associated with Vietnam.  On 
examination, the veteran was alerted and oriented.  His mood 
was depressed, with congruent affect.  Thought process was 
logical and coherent.  There was no flight of ideas or 
loosening of association.  There were no hallucinations or 
evidence of delusional thinking.  Memory was decreased; 
insight and judgment were fair.  The assessment was post-
traumatic stress disorder, delayed onset, chronic; also, 
major depressive disorder and alcohol dependence in 
remission.  The GAF score was 45.

The RO correctly determined that the veteran's current 
disability most closely met the 70 percent evaluation under 
the new regulations.  The criteria for that evaluation 
include: near-continuous depression affecting the ability to 
function independently, impaired impulse control, difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships, all of which 
the veteran manifests.  The current medical findings do not 
indicate the presence of total occupational and social 
impairment, due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name, 
which are contemplated for a 100 percent evaluation. 
38 C.F.R. Part 4, Code 9411 (1998).

However, the RO did not consider the current disability under 
the regulations in effect at the time the veteran's claim for 
increase were filed, which in this case were the most 
favorable to the veteran.  The veteran has not worked since 
February 1994.  He has been specifically noted to be 
unemployable due to his symptoms of post-traumatic stress 
disorder by VA psychiatrists in May 1994, June 1994, and 
September 1995.  The current VA examination report indicates 
continued severe post-traumatic stress disorder 
symptomatology, and the GAF score of 45 provides no basis to 
conclude that his employability has improved.  The Board 
concludes that the weight of the medical evidence shows that 
the veteran is demonstrably unable to retain employment due 
to his service connected post-traumatic stress disorder 
alone. 

Accordingly, the Board finds that the record shows that the 
veteran is unemployable due to his post-traumatic stress 
disorder in and of itself.  Accordingly, under the criteria 
most favorable to him, the veteran is entitled to a 
100 percent schedular evaluation for his service connected 
post-traumatic stress disorder.  38 C.F.R. Part 4, Code 9411 
(1995).


ORDER

A schedular 100 percent evaluation for post-traumatic stress 
disorder is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


